Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000406
                                                         04-SEP-2013
                                                         11:02 AM



                           SCWC-12-0000406

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             KURT BUTLER,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

 CLINTON MYERS, JASON KEEFNER, and MDDR HEALTH SOLUTIONS, INC.,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000406; CIVIL NO. 09-1-0102(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellant Kurt Butler’s

application for writ of certiorari filed on July 29, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, September 4, 2013.

Kurt Butler,                     /s/ Mark E. Recktenwald
petitioner, pro se

Jeffrey A. Griswold              /s/ Paula A. Nakayama
for respondent MDDR
Health Solutions, inc.           /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack